Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


This communication is in response to application filed on May 20, 2020 in which claims 1-20 are presented for examination.




Information Disclosure Statement

The information disclosure statement (IDS) submitted on May 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0349185) hereinafter “Kim”.


As to claim 1 Kim, discloses a system (Abstract) comprising: an electronic device node configured to generate device health data indicative of electronic device health (Kim [40-44], discloses wherein the blockchain management device can perform status check, etc. of the blockchain nodes participating in the blockchain network including monitoring branching in a blockchain, additionally the blockchain management device can provide a predetermined block generation node condition to each of the blockchain nodes); 
discloses wherein the blockchain having the chain-like data structure is operated in the form of a distributed ledger by each node without intervention of a central system and additionally discloses the node score table refers to a table that stores a node score of each blockchain node); and 
a block generating node configured to: generate a new block based on the device health data and data corresponding to the one or more blocks in the blockchain (Kim [14-15, 36, 42-44], discloses a block generation node for creating/generating new blocks based on certain conditions/health information/data associated with the device/node); and 
add the new block to the blockchain (Kim [80-82], discloses wherein adding a new block to the blockchain).


As to claim 2, Kim discloses the system of claim 1, further comprising a device health analysis node operably coupled to the ledger node, the device health analysis node configured to determine a device health status based on at least part of the blockchain stored on the ledger node (Kim [36], discloses wherein the blockchain management device is capable of determining block generation node health/condition).



As to claim 5, Kim discloses the system of claim 1, wherein the one or more blocks each comprise one or more of the following: at least partial device health data, at least partial encrypted device health data, and one or more device health data pointers (Kim [35, 62-64], discloses the blockchain-based system can ensure the integrity and security of data to be managed in a distributed environment without intervention of a central server).


As to claim 7, Kim discloses the system of claim 1, wherein the block generating node is further configured to generate the new block based on a source node address and a destination node address corresponding to data indicative of electronic device health transferred from a source node to a destination node (Kim [36, 41-44], discloses wherein the blockchain nodes calculates and propagates a node score and delegates or is delegated the authority to generate a block based on the comparison result of node scores for predetermining block generation node condition and further discloses wherein the block generation node condition may be set to various conditions such as a condition requiring reception of the authority to generate a block from n or more blockchain nodes, where n is a natural number equal to or greater than 1 and a condition requiring reception of the authority to generate a block from k % or more of all blockchain nodes).


As to claim 8, Kim discloses the system of claim 1, further comprising a plurality of ledger nodes including the ledger node each configured to store a copy of the blockchain discloses wherein he node score table refers to a table that stores a node score of each blockchain node).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0349185) in view of Fallah et al. (US 2018/0343126) hereinafter “Fallah”.

As to claim 3, Kim discloses the system of claim 2, Kim is silent on wherein the electronic device node is inaccessible by the device health analysis node.
However Fallah [17, 46, 51] discloses utilizing connected devices to enable secure and anonymous electronic interaction in a decentralized system wherein private blockchain can grant or revoke permission to access data/information).
Kim and Fallah are analogous art because they are from the same field of endeavor, namely, systems and methods of utilizing blockchain technology.            before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Fallah before him or her, to modify the permission level for accessing the data of Kim to include the permission granting options of Fallah with reasonable expectation that this would result in a system that is capable of limiting access to data/information, by limiting access to the blockchain device/node.  This method of improving the system of Kim was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Fallah.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kim with Fallah to obtain the invention as specified in claim 3.


As to claim 9, Kim discloses the system of claim 1, Kim is silent on wherein the electronic device node comprises a data storage device configured to store private data and the device health data, the private data being inaccessible by the block generating node.
However Fallah [17, 46, 51] discloses utilizing connected devices to enable secure and anonymous electronic interaction in a decentralized system wherein private blockchain can grant or revoke permission to access data/information).
Kim and Fallah are analogous art because they are from the same field of endeavor, namely, systems and methods of utilizing blockchain technology.            before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Fallah before him or her, to modify the permission level for accessing the data of Kim to include the permission granting options of Fallah with reasonable expectation that this would result in a system that is capable of limiting access to data/information, by limiting access to the blockchain device/node.  This method of improving the system of Kim was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Fallah.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kim with Fallah to obtain the invention as specified in claim 9.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0349185) in view of Chapman et al. (US 9,992,022) hereinafter “Chapman”.

As to claim 4, Kim discloses the system of claim 1, Kim is silent on wherein the data corresponding to the one or more blocks in the blockchain comprises a last block identifier.

Kim and Chapman are analogous art because they are from the same field of endeavor, namely, systems and methods of utilizing blockchain technology.            before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Chapman before him or her, to modify the blockchain system of Kim to include the information associated with identifying the last block of Chapman with reasonable expectation that this would result in a system that is capable of updating the blockchain accordingly.  This method of improving the blockchain system of Kim was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chapman.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kim with Chapman to obtain the invention as specified in claim 4.


As to claim 6, Kim discloses the system of claim 5, Kim is silent on wherein each device health data pointer comprises an address of data in a device health data structure indicative of electronic device health stored on a device health storage node, wherein the device health data structure comprises one or more of the following: at least partial device health data and at least partial encrypted device health data.

Kim and Chapman are analogous art because they are from the same field of endeavor, namely, systems and methods of utilizing blockchain technology.            before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Chapman before him or her, to modify the blockchain system of Kim to include the information associated with identifying the last block of Chapman with reasonable expectation that this would result in a system that is capable of updating the blockchain accordingly.  This method of improving the blockchain system of Kim was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chapman.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kim with Chapman to obtain the invention as specified in claim 6.


Claims 10-20 is/are corresponding apparatus and method claims that recite similar limitations as of claims 1-9 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Correspondence Information


The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAZU A MIAH/Primary Examiner, Art Unit 2441